United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Housatonic, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-702
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal from a December 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has right hand
carpal tunnel syndrome causally related to factors of her employment.
FACTUAL HISTORY
On September 29, 2010 appellant, then a 66-year-old postmaster, filed an occupational
disease claim alleging that she developed carpal tunnel syndrome as a result of repetitively

1

5 U.S.C. § 8101 et seq.

sorting and boxing mail and typing on the computer. She first became aware of her condition
and realized it resulted from her employment on September 20, 2010.
In a signed statement, appellant noted that in March 2010 she experienced aching and
swelling in her right hand, wrist and forearm. In August 2010, the swelling in her right hand,
wrist and forearm worsened. Appellant continued to work but was in mild discomfort. On
September 20, 2010 she again experienced pain, swelling, and redness in her right hand, wrist,
and forearm. She continued to work in the morning but took the afternoon off in order to rest
and ice her hand. Appellant worked for only a few hours over the next few days and noticed that
her pain increased the more she boxed mail. On September 27, 2010 she was seen by
Dr. Kimberly May, a Board-certified internist, and was told that she had carpal tunnel syndrome.
Dr. May advised appellant to limit boxing and sorting mail until the pain and swelling in her
right arm subsided. Appellant explained that during the week of September 20, 2010 she took 25
hours of sick leave because she experienced too much pain and inflammation to work. She has
returned to work, but does not box or sort mail.
In a September 27, 2010 treatment note, Dr. May stated that she saw appellant that day
for carpal tunnel syndrome and that appellant was able to work in a splint with limited lifting and
folding. In an October 8, 2010 duty status report, she noted that the alleged injury occurred from
repetitive motion of appellant’s right hand, wrist, and forearm and checked “yes” that the history
of injury described by appellant corresponded with those repetitive motions. Dr. May authorized
appellant to return to full-time work on October 4, 2010 with restrictions.
On October 28, 2010 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim and requested additional information. It specifically requested
that appellant provide a narrative medical report by a physician which included a description of
symptoms, results of examinations and tests, a medical diagnosis, a description of the specific
employment activities alleged to have caused the condition, and an opinion, with stated rationale,
explaining how these activities caused or aggravated her medical condition.
On November 16, 2010 OWCP received appellant’s response to the development letter
and additional medical evidence. Appellant stated that she began working for the U.S. Postal
Service in 1987 as a distribution and window clerk. Her duties included sorting and boxing mail
for approximately two to three hours per day and working the window for about three hours each
day. In 1995 appellant transferred to a different postal office where she sorted and boxed mail
for 500 customers, worked the window for two to three hours, and typed reports on the computer
for about 30 minutes per day. In 2007 she transferred to another postal service where she boxed
mail for over 600 post office boxes, worked the window for 3 hours per day, and typed reports
on the computer for 30 minutes to 1 hour per day. Appellant believed that the 23 years of
repetitively boxing and sorting mail, working the window and typing on the computer
contributed greatly to her carpal tunnel syndrome.
In an October 27, 2010 prescription note, Dr. May stated that appellant was unable to
grasp catalogs and magazines or do repetitive motions with her right hand until she underwent
surgery.

2

In a decision dated December 22, 2010, OWCP denied appellant’s occupational disease
claim on the grounds of insufficient medical evidence establishing that her right wrist carpal
tunnel syndrome was causally related to factors of her employment.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.7 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.8 The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and

2

On January 19, 2011 appellant filed an appeal before the Board. On February 10, 2011 OWCP received
appellant’s request for reconsideration. By letter dated February 23, 2011, OWCP advised her that it had no
jurisdiction over the claim with respect to issues under consideration before the Board and was unable to proceed on
her reconsideration request. It informed appellant that if she wished to proceed with her reconsideration request she
should request withdrawal of her appeal before the Board. No additional correspondence has been received.
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000); D.U., Docket No. 10-144 (issued
July 27, 2010).
6

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

3

accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.9
ANALYSIS
Appellant alleges that her carpal tunnel syndrome resulted from repetitive motion of her
right hand in the performance of her duties. In its December 22, 2010 decision, OWCP accepted
that appellant’s employment duties included repetitively sorting and boxing mail, working the
window, and typing on the computer, but denied her claim on the grounds of insufficient medical
evidence to establish that she sustained carpal tunnel syndrome causally related to these accepted
factors of employment. The Board affirms OWCP’s denial decision finding that appellant failed
to provide sufficient medical evidence demonstrating that her repetitive work duties caused or
contributed to right hand carpal tunnel syndrome.
Appellant submitted medical reports from Dr. May, who has noted a diagnosis of carpal
tunnel syndrome. None of the reports from Dr. May submitted to the record however document
physical examination findings, diagnostic testing, or any medical explanation as to how the
diagnosis of carpal tunnel was made. As such, the record does not contain probative medical
evidence to substantiate a diagnosis of carpal tunnel syndrome. In addition, the Board finds that
Dr. May’s reports do not provide medical history, and a history of injury, other than noting that
appellant performs repetitive work duties. In an October 8, 2010 duty status report, Dr. May
noted that the alleged injury occurred from repetitive motion of appellant’s right hand, wrist, and
forearm and checked “yes” that the history of injury described by appellant corresponded with
those repetitive motions. She failed to describe appellant’s specific duties, such as boxing and
sorting mail or typing on the computer, and does not provide any medical rationale explaining
how these repetitive motions caused or contributed to appellant’s carpal tunnel syndrome. The
Board has found that a medical opinion not fortified by medical rationale is of diminished
probative value.10 In addition, in September 27 and October 27, 2010 prescription notes,
Dr. May stated that she treated appellant for carpal tunnel syndrome and noted that appellant was
unable to grasp catalogs and magazines or do repetitive motions with her right hand until she
underwent surgery. Neither of the prescription notes, however, provides any opinion regarding
the cause of appellant’s carpal tunnel syndrome. These medical notes, therefore, are also
insufficient to establish appellant’s claim.11
Appellant asserts her belief that her carpal tunnel syndrome resulted from over 23 years
of repetitive motion in the performance of duty. She has described her employment duties and
the development of her right hand symptoms in detail. The Board has held, however, that a
claimant’s belief that the condition was caused or aggravated by employment factors is
insufficient to establish causal relationship.12 Causal relationship is a medical issue and must be

9

Patricia J. Bolleter, 40 ECAB 373 (1988).

10

See S.E., Docket No. 08-2214 (issued May 6, 2009).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., supra note 10.

12

Roy L. Humphrey, 57 ECAB 238, 242 (2005); see also Joe T. Williams, 44 ECAB 518, 521 (1993).

4

resolved by probative medical evidence.13 Therefore, appellant’s belief that she has carpal
tunnel syndrome caused by her federal employment duties does not establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
carpal tunnel syndrome causally related to factors of her employment.14
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

D.I., 59 ECAB 158 (2007); Margaret Carvello, 54 ECAB 498 (2003).

14

The Board notes that appellant submitted additional evidence following the December 22, 2010 merit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

5

